UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 3, 2010 Date of Report (Date of earliest event reported) FBR Capital Markets Corporation (Exact Name of Registrant as Specified in its Charter) Virginia (State or Other Jurisdiction of Incorporation) 001-33518 20-5164223 (Commission File Number) (IRS Employer Identification No.) 1001 Nineteenth Street North Arlington, VA 22209 (Address of Principal Executive Offices) (Zip Code) (703) 312-9500 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. FBR Capital Markets Corporation (the “Company”) held its annual meeting of shareholders (the “Annual Meeting”) on June 3, 2010.The shareholders considered four proposals, each of which is described in the Company’s definitive proxy statement for the Annual Meeting (the “2010 Proxy Statement”) as filed with the Securities and Exchange Commission on April 29, 2010.A total of 55, 300, 133 shares were represented in person or by proxy, or 91.33% of the total shares outstanding.The final results of votes with respect to the proposals submitted for shareholder vote at the Annual Meeting are set forth below. Proposal 1.Shareholders elected the eight directors named in the 2010 Proxy Statement to the Company’s Board of Directors (the “Board”): NOMINEE FOR WITHHELD Eric F. Billings 34,073,996 16,556,202 Richard J. Hendrix 37,383,506 13,246,692 Thomas J. Hynes, Jr. 44,704,428 5,925,770 Adam J. Klein 34,061,452 16,568,746 Richard A. Kraemer 49,449,350 1,180,848 Ralph S. Michael, III 44,835,159 5,795,039 Thomas S. Murphy, Jr. 33,769,032 16,861,166 Arthur J. Reimers 44,704,428 5,925,770 There were 4,660,935 broker non-votes. Proposal 2.Shareholders did not approve the proposed amendment to the Company’s 2006 Long-Term Incentive Plan to increase by 9,000,000 shares the maximum number of shares authorized for issuance thereunder: FOR AGAINST ABSTAIN 17,451,805 27,901,059 5,227,334 There were 4,660,935 broker non-votes. Proposal 3.Shareholders approved the proposed amendment to the Company’s 2006 Long-Term Incentive Plan allowing for a one-time stock option exchange program: FOR AGAINST ABSTAIN 24,033,964 21,318,900 5,227,334 There were 4,660,935 broker non-votes. Proposal 4.Shareholders ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2010: FOR AGAINST ABSTAIN 55,276,779 22,527 827 There were no broker non-votes. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At the Annual Meeting, the shareholders of the Company approved Proposal 3 with respect to the amendment to the Company’s 2006
